In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the grounds of abandonment and permanent neglect, the mother appeals from an order of the Family Court, Kings County (Turbow, J.), dated August 3, 2012, which, after a hearing, denied her motion to vacate two orders of fact-finding and disposition of the same court dated June 4, 2012, which, upon her default in appearing at the fact-finding and dispositional hearings, terminated her parental rights and transferred guardianship and custody of the subject children to the Commissioner of Social Services of the City of New York and the petitioner Little Flower Children and Family Services for the purpose of adoption.
Ordered that the order dated August 3, 2012, is affirmed, without costs or disbursements.
A parent seeking to vacate a default in a proceeding to terminate parental rights must establish a reasonable excuse for the default, and a potentially meritorious defense to the relief sought in the petition (see CPLR 5015 [a] [1]; Matter of Martique S.C. [Sharika C.], 101 AD3d 1116 [2012]; Matter of *1088Niaja A.W. [Paulette G.], 100 AD3d 1009 [2012]; Matter of Daniel Marcus Y. [Marilyn Y.], 77 AD3d 843 [2010]). The determination of whether to relieve a party of a default is within the sound discretion of the Family Court (see Matter of Martique S.C. [Sharika C.], 101 AD3d at 1116; Matter of Niaja A.W. [Paulette G.], 100 AD3d at 1009; Matter of Daniel Marcus Y. [Marilyn Y.], 77 AD3d 843 [2010]).
Here, the mother did not establish a reasonable excuse for her default or a potentially meritorious defense to the relief sought in the petitions. Accordingly, the Family Court properly denied the mother’s motion to vacate the orders of fact-finding and disposition entered upon her default. Mastro, J.E, Leventhal, Sgroi and Miller, JJ., concur.